Case 1:17-cr-00630-ER Document 154-3 Filed 10/18/19 Page 1 of 3




           (;+,%,7&
         Case 1:17-cr-00630-ER Document 154-3 Filed 10/18/19 Page 2 of 3


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007




                                                      September 30, 2019

BY EMAIL

David M. Garvin, P.A.
200 South Biscayne Blvd., Suite 3150
Miami, FL 33131

Arlo Devlin-Brown, Esq.
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405

       Re:      United States v. Mark Scott,
                S6 17 Cr. 630 (ER)

Dear Counsel:

       While the Government does not believe that such notification is warranted because the
expected testimony of the witnesses described below would not constitute expert testimony
under Federal Rules of Evidence 702, 703, or 705, out of an abundance of caution, the
Government hereby provides notice, pursuant to Rule 16(a)(1)(G) of the Federal Rules of
Criminal Procedure, of the following testimony that it intends to offer at trial in the above-
referenced case.

        The Government expects to call one or more bank representatives as witnesses at trial.
The biographical information and/or curriculum vitae will be provided when the specific
individual witnesses have been identified. If called, the Government anticipates that, among
other things, the witnesses will testify as to standard practices in the banking industry regarding
the maintenance of correspondent banking relationships, the operation of wire transfers and the
interpretation of wire transfer instructions (i.e. SWIFT messages), the settlement of foreign
currency transactions, and policies and procedures designed to combat money laundering.

        The Government also expects to call Paul Spendiff, former Managing Director of Apex
Fund Services (UK) Ltd. (“Apex”), as a witness at trial. Mr. Spendiff’s curriculum vitae
accompanies this letter. The Government anticipates that, if called, in addition to testifying
about the specifics relating to Apex’s administration of the defendant’s purported private equity
         Case 1:17-cr-00630-ER Document 154-3 Filed 10/18/19 Page 3 of 3




investment funds, including diligence inquiries, Mr. Spendiff will testify as to the characteristics,
attributes, and customary functioning of private equity funds. This testimony will include
descriptions of standard practices in the private equity fund industry, such as practices relating to
the structure, authorities, and restrictions governing investments. Mr. Spendiff also will testify
about anti-money laundering and know-your-customer requirements for private equity funds, due
diligence measures undertaken by fund administrators in the course of fund administration, and
policies and procedures relating to the preparation and filing of suspicious activity reports

       Pursuant to Rule 16(b)(1)(C), the Government hereby demands reciprocal notice
regarding any expert witness that the defendants intend to rely upon, including a written
summary of any testimony that the defendant intends to use under Rules 702, 703, or 705 of the
Federal Rules of Evidence. Such summary shall include the witness’s opinions, the bases and
reasons for those opinions, and the witness’s qualifications.


                                                      Sincerely,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                               By:         /s/
                                                      Christopher J. DiMase / Nicholas Folly/
                                                      Julieta V. Lozano
                                                      Assistant United States Attorneys /
                                                      Special Assistant United States Attorney
                                                      (212) 637-2433 / (212) 637-1060 /
                                                      (212) 335-4025




                                                 2
